FILE COPY




                                    No. 07-16-00341-CV


Charles Griffin Custom                        §     From the 237th District Court
Ready-Built Homes, Inc.                               of Lubbock County
 Appellant                                    §
                                                    May 29, 2018
v.                                            §
                                                    Opinion by Justice Pirtle
Brandon Dieringer and                         §
Laura Dieringer
 Appellees

                                    J U D G M E N T


        Pursuant to the opinion of the Court dated May 29, 2018, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.


        It is further ordered that appellate costs be taxed against the party incurring the

same.


        It is further ordered that this decision be certified below for observance.


                                            oOo